Case 1:14-cr-00033-HSO-JCG Document 1068 Filed 03/26/21 Page 1 of 6

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF MISSISSIPPI

 

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI FILED
: MAR 26 2021
ARTHUR JOHNSTON
BY. DEPUTY:
RASAQ ADEROJU RAHEEM,
Movant,
Vv. Criminal No. 1:14cr33-HSO-JCG-3

Civil No. 1:20cv261-HSO

UNITED STATES OF AMERICA,
Respondent.

 

RAHEEM'S REPLY TO THE GOVERNMENT'S OPPOSITION
AND REPLY TO TRIAL AND APPELLANT COUNSEL'S AFFIDAVIT

THE MOVANT, Rasaq Aderoju Raheem, hereby Pro Se, files
this Reply to the Government's Opposition and Reply to trial

and Appellant Counsel's Affidavit. Raheem states as follows;

GROUND ONE:

In reading the Government's opposition to this Ground,
the Government is confused or simply didn't want to response
to Raheem's ground argument directly: Counsel was ineffective
for inviting error that the Court can sentence Raheem to the

statutory maximum on a grouping offense.
Case 1:14-cr-00033-HSO-JCG Document 1068 Filed 03/26/21 Page 2 of 6

Although, Counsel (Luke D. Wilson) stated in his affidavit:

"[MJr. Raheem's advisory range was "LIFE" with an
offense level of 47 (reduced to a level of 43 per the
USSG). His count carrying the highest maximum statutory
sentence was Count 1ss, which carried a maximum of

360 months. Thus, had the sentencing judge run the
counts concurrently Mr. Raheem's total sentence would
have been 360 months, well below his advisory range

of Life and in contravention of USSG 5G1.2(d)."

See DE-1045 at 2

Counsel was incorrect. In reading the PSI DE-862 at 23 477
and 4778, it clearly show that Counsel was ineffective. The

Probation Officer stated ...

"q77 [Raheem] has been convicted on Counts 1,2,3,4,7
and 9 of the Second Superseding Indictment. Pursuant
to USSG § 3D1.2, all counts involving substantially
the same harm shall be group together into a single
Group. ... Specifically listed as a guideline applicable
to fraud activity charged in Count 1,2,3,4 and 7 of
the seconf superseding indictment. Therefore, Count

———————————
ae and 7 will be grouped pursuant to USSG 3D1.2

 

"78. In the case at bar, the guideline applicable

to the money laundering charged in Count 9, specifically
USSG 2s1.1, ... Because all of the conduct involved

in the underlying fraudulent activity in the Grouped.
Count 1 through 4 and 7 will be thoroughly considered
under 251.1, the Grouped fraud Counts will be further
grouped with Count 9, pursuant to USSG § 3D1.2(c)."

See Exhibit 1-A
Case 1:14-cr-00033-HSO-JCG Document 1068 Filed 03/26/21 Page 3 of 6

Accordingly, had counsel not invited error and objected
the Court would have sentence Raheem to a total sentence of
360 month as stated in the PSI -since Count 1 through 4 and
7 was grouped with Count 9. Therefore, since Raheem would have
been sentence to 360 months opposed to 1,380 months had counsel
not invited error. Raheem has met both prong of the Strickland

test and is entitled to a re-sentence.

GROUND 5 through 9

The record will reflect that the Government has choose

not to give a response or an opposition to Ground 5 through

9 and therefore have waived the right to give-a response in

opposition to these grounds.

Reply to Counsel to Ground Six:

In reviewing Counsel's response in his sworn Affidavit
it clearly shows he was ineffective. Under United States
Sentencing Guidelines § 1B1.3 cmt n.2 it clearly states: "[T]he
scope of the criminal activity jointly undertaken by the
defendant ... is not necessarily the same as the scope of the
entire conspiracy, and hence relevant conduct is not necessarily
the same for any participant." See United States V. Turner,
319 F.3d 716, 724 (5th Cir. 2003)("[a] conviction for conspiracy
does not automatically mean that every conspirator has foreseen
the total quantity of [contraband] involved in the entire

conspiracy.")
Case 1:14-cr-00033-HSO-JCG Document 1068 Filed 03/26/21 Page 4 of 6

In reading the PSI, the probation officer clearly and
plainly stated -after reviewing the Government's evidence in
its entirety. "({D]Juring the course of the conspiracy, the
organization produced counterfeit checks and other monetary
instruments worth approximately $29,000,000. Roughly, $26,000,000
of that figure is attributable to codefendants Gabriel Oludare

Adeniran, Emmanuel Adeniyi Osokomaiya, and Susan Ann Villeneuve;

 

the remainder [$3,000,000.] is attributable to codefendants

Geboveva Farfan and Oladimeji Seun Ayelotan." (emphasis added)

 

See DE-862 16 at b) Exhibit 6-a

In reviewing the amount attributed to Raheem it total amount
of no more than $5,0000. See PSI at 747-51 and 57-60. See also
Exhibit 6-b, 6-c, 6-d Counsel was ineffective for failing to
object to the District Court failure in making an individualized

findings.

Reply to Counsel to Ground Nine:

In reviewing counsel's response to this claim [Damon
Stevenson] he admitted in not sending Raheem a copy of the trial
and sentencing transcripts after several request. See DE-1046
at 2 ".5 Defense Counsel does agree that Mr. Raheem continually
asked for trial transcript. As an appointed counsel and due
to the cost of preparing the transcript, I attempted to have
the transcript sent to Mr. Raheem via jump drive. However, the

Bureau of Prisons would not accept it."
Case 1:14-cr-00033-HSO-JCG Document 1068 Filed 03/26/21 Page 5 of 6

The problem with counsel's assessment is that is poor excuse
and should be rejected. Appellate Counsel was appointed and
knew that he would have to send a copy of the trial and
sentencing transcript. The amount to send a copy is not costly,
put it does way: Would not exceed the Court Voucher of payment!
At no time did counsel reach out and asked if "the Bureau
accepted jump drive?" Counsel provided no due diligence at all.

Furthermore, the CJA statute mandate the counsel provide
Raheem with a copy -which till this day does not have them.

The proper remedy is to vacate Raheem's sentence or provide
Raheem a copy of his transcripts so he could reviewed them and

make the proper argument.

CONCLUSION

WHEREFORE, the Court should Grant Raheem's Motion to Vacate.
Case 1:14-cr-00033-HSO-JCG Document 1068 Filed 03/26/21 Page 6 of 6

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that the foregoing is a true and correct
copy that was placed in the prison's mailbox to be hand delivered
to the Clerk of Courts, 2012 5th Street, Suite 403 Gulfport,

ad
Mississippi 39501 on this aay of March 2021.

Qarrth -

Rasag Aderoju Raheem

 
